Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02516-RBJ-KMT

  KHALFAN KHAMIS MOHAMED,

         Plaintiff,

  v.

  JONES,
  HUDDLESTON,
  OSAGIE,
  BRUSH,
  ESPINOZA,
  MILLER,
  LT. MURTON, and
  LT. ARMIJO1,

         Defendants.


                      MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)


         Plaintiff Khalfan Khamis Mohamed, a convicted terrorist who also schemed to maim a

  correctional officer while in BOP custody, claims violations of the First and Eighth

  Amendments. The Amended Complaint, ECF No. 9, should be dismissed in its entirety. There

  is no Bivens remedy for Plaintiff’s excessive force, failure-to-intervene, and First Amendment

  damages claims. Moreover, Defendant Brush is entitled to qualified immunity on Plaintiff’s

  First Amendment claim. In addition, Defendants Jones, Huddleston, and Osagie are entitled to

  qualified immunity on Plaintiff’s deliberate indifference damages claims. Finally, Plaintiff’s


  1
    Plaintiff refers to Lieutenant Armijo as “Armiho” in the Amended Complaint. See ECF No. 9
  at 2. Defendants use the correct spelling of Lieutenant Armijo’s name.
                                                  1
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 2 of 30




  official-capacity claims should also be dismissed.

                                            BACKGROUND

          Plaintiff, an ADX inmate, was convicted of terrorist activities that culminated in the al

  Qaeda-directed bombings of the United States Embassies in Tanzania and Kenya in August

  1998. See United States v. Bin Laden, 156 F. Supp. 2d 359, 360 (S.D.N.Y. 2001). While in BOP

  custody, Plaintiff helped a co-conspirator in the bombings attack a correctional officer, which

  resulted in a shank being driven into the officer’s eye, penetrating his brain. United States v.

  Salim, 287 F. Supp. 2d 250, 294-95, 355 (S.D.N.Y. 2003). Here, Plaintiff claims that ADX

  officers used excessive force, violated his First Amendment rights, and were deliberately

  indifferent to his medical needs. See generally ECF No. 9.

          Excessive Force/Failure to Intervene Allegations. Plaintiff alleges that he declared his

  intent to go on hunger strike on August 20, 2018. Id. at 6, 7 n.2. Three days later, Plaintiff was

  moved to the law library while Officer Brush removed commissary food items from his cell. Id.

  at ¶ 13-14, 19. Afterwards, Brush allegedly came to the law library to take Plaintiff to

  Lieutenant Armijo’s office. Id. at ¶¶ 20-21. Plaintiff refused, and Brush put handcuffs on

  Plaintiff to allegedly escort him to his cell along with two other officers. Id. at ¶¶ 21-22.

  Plaintiff decided to stop at his cell as they passed it—apparently without telling the officers in

  advance or seeking their approval for that unexpected move. See id. at ¶ 25. At that point, Brush

  allegedly threw Plaintiff against the wall and smashed his head. Id. at ¶¶ 25-27. Officer Brush

  shouted at Plaintiff to stop resisting, but Plaintiff denies that he was resisting. Id. at ¶¶ 27-28.

          Officer Brush allegedly threw Plaintiff to the ground while another officer punched him,

  kicked him, and spit on him. Id. at ¶ 31. Leg restraints were placed on Plaintiff, and ten or more


                                                     2
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 3 of 30




  unidentified officers allegedly began punching and kicking Plaintiff, as well as verbally insulting

  him. Id. at ¶¶ 32-39. Plaintiff alleges that his right ankle was broken at some point during this

  incident. Id. at ¶ 43. He also alleges that Lieutenants Armijo and Murton witnessed and/or

  supervised the beating but failed to intervene. See, e.g., id. at ¶¶ 54-57. Plaintiff was then

  moved to an observation cell, and the officers allegedly continued to attack him as they

  transported him. Id. at ¶¶ 41-44. He contends that Officers Miller and Espinoza continued to

  beat him in the observation cell. Id. at ¶¶ 68-70, 84, 92, 94-98. He also alleges that Osagie, a

  physician’s assistant, failed to intervene at that point. Id. at ¶¶ 102-114.

         Plaintiff acknowledges that he was found guilty by a Discipline Hearing Officer of

  attempting to assault Brush. Id. at ¶¶ 144-145.

         First Amendment Allegations. While Plaintiff was in the observation cell, Brush

  allegedly told Plaintiff that his books, manuscripts, and other items would be put in the trash. Id.

  at ¶¶ 120, 132. When Plaintiff was escorted back to his cell, it was “virtually empty[.]” Id. at

  ¶¶ 121-136. Although Plaintiff acknowledges that some items were returned to him after his

  hunger strike was over, he alleges that some items have not been returned. Id. at ¶ 137. He does

  not specify which items were returned and which were not. See id. at ¶¶ 134, 137.

         Deliberate Indifference Allegations. Plaintiff alleges that, as a result of the August 2018

  alleged excessive force, he suffered a fracture of his right ankle, pain in his wrist and jaw, a

  bleeding nose, and various lacerations and bruises. Id. at ¶¶ 148, 153. Immediately after the use

  of force, Defendant Jones, a nurse, examined Plaintiff in what Plaintiff contends was a

  “superficial” examination. Id. at ¶ 166. Jones returned later that day and told Plaintiff that the

  swelling in his ankle would go away on its own. Id. at ¶ 168. Plaintiff alleges that Jones refused


                                                    3
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 4 of 30




  to let Plaintiff see a doctor or physician’s assistant during that timeframe. Id. at ¶ 169. However,

  Plaintiff subsequently “saw medical staff at least 3-times a week for almost 40 days,” id. at

  ¶ 214, including receiving the following treatment and/or examinations:

        August 26, 2018 – Plaintiff examined by Huddleston, a nurse. Id. at ¶ 190.

        August 27, 2018 – Plaintiff examined by Jones and Huddleston. Id. at ¶ 173.

        August 29, 2018 – Plaintiff seen in the medical unit by Osagie, which included an
         involuntary feeding because of the ongoing hunger strike. Id. at ¶¶ 198, 201.

        August 31, 2018 – Osagie examined Plaintiff’s ankle and ordered an x-ray. Id. at ¶¶ 176,
         206; see also id. at ¶¶ 203-204 (Plaintiff also fed again).

        September 3, 2018 – Plaintiff examined by Jones, Huddleston, and Osagie. Id. at ¶¶ 177,
         194. Jones told Plaintiff the x-ray showed “twisted muscles” in the ankle. Id. at ¶ 178.

        September 5, 2018 – Plaintiff seen twice by Jones, who told him that the x-ray showed a
         fracture in the ankle. Id. at ¶¶ 177, 179. Jones splinted Plaintiff’s ankle and gave him a
         wheelchair. Id. Sometime thereafter, the splint was replaced by a hard cast. Id. at ¶ 180.

        September 10, 24, and 28, 2018 – Plaintiff examined by Jones. Id. at ¶ 177.

        October 1, 2018 – Plaintiff examined by Huddleston. Id. at ¶ 194.

        October 18, 2018 – Plaintiff’s wrists and jaw x-rayed. Id. at ¶ 155.

        November 16, 2018 – Plaintiff’s cast removed. Id. at ¶ 180.

         Plaintiff claims not to have been given pain medication for eight months, though he

  admits that he was told that he could not have pain medication while he was on a hunger strike.

  Id. at ¶ 212. He was provided Ibuprofen in December 2018—presumably after he chose to end

  his hunger strike—and also received ice on at least one occasion. Id. at ¶¶ 152, 178, 211. He

  claims that he did not receive physical therapy for two months after the injury, but that was

  during the period when his ankle was in a hard cast. Id. at ¶ 151; see also id. at ¶ 180 (Plaintiff


                                                    4
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 5 of 30




  in hard cast from approximately September 5 to November 16, 2018). He claims that the ankle

  fracture caused him “excruciating” pain, made him limp for six months, and that he sometimes is

  “forced” to limp now. Id. at ¶¶ 148-150. He alleges a variety of emotional and mental impacts.

  Id. at ¶¶ 157-164. He has been prescribed an antidepressant and purportedly has been told that

  he may have PTSD. Id. at ¶ 165.

              Summary of claims and grounds for dismissal. Each of Plaintiff’s claims should be

  dismissed, as summarized in this chart:

      Basis           Claim            Defendant     Capacity        Bases for dismissal
                      Number
      Excessive Force One              Brush         Individual      No Bivens remedy
                      Three            Miller        Individual      No Bivens remedy
                      Five             Espinoza      Individual      No Bivens remedy
      Failure-to-     Two              Armijo        Individual      No Bivens remedy
      intervene
                      Four             Murton        Individual      No Bivens remedy
                      Six              Osagie        Individual      No Bivens remedy; qualified
                                                                     immunity
      Freedom of          Seven        Brush         Individual      No Bivens remedy; qualified
      Speech                                         and official2   immunity; failure to state a claim
                                                                     for injunctive relief
      Deliberate          Eight        Jones         Individual      Qualified immunity; failure to
      Indifference                                   and official3   state a claim for injunctive relief
                          Nine         Huddleston    Individual      Qualified immunity; failure to
                                                     and official    state a claim for injunctive relief
                          Ten          Osagie        Individual      Qualified immunity; failure to
                                                     and official    state a claim for injunctive relief

                                           LEGAL STANDARD

              To state a claim on which relief can be granted, Plaintiff’s complaint “must contain




  2
    In addition to money damages, Plaintiff seeks an order that the confiscated materials be
  returned to him. Id. at 30.
  3
    Plaintiff seeks an order that he be evaluated by outside specialists and a psychiatrist. Id. at 30.
                                                      5
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 6 of 30




  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Conclusory allegations are not presumed true, id.,

  nor are allegations contradicted by exhibits or documents incorporated into the complaint. See,

  e.g., Estate of Ronquillo v. City and County of Denver, 720 F. App’x 434, 437 (10th Cir. 2017)

  (allegations accepted as true “except when directly contra[di]cted by the attached exhibits”).

  Because of the “limited” role of the Constitution in prisons, “a prisoner claim will often not be

  plausible unless it recites facts that might well be unnecessary in other contexts,” including

  “facts that explain why the usual justifications for the complained-of acts do not apply.” Gee v.

  Pacheco, 627 F.3d 1178, 1185 (10th Cir. 2010).

                                              ARGUMENT

          I.      Excessive Force and Failure-to-Intervene Claims (Claims 1-6)

          Plaintiff claims that Brush, Miller, and Espinoza used excessive force, ECF No. 9 at ¶¶ 1-

  52, 67-75, 93-100, and that Armijo, Murton, and Osagie failed to intervene, id. at ¶¶ 53-66, 76-

  92, 101-112. There is no Bivens remedy for such claims, and Osagie is also entitled to qualified

  immunity.4

                  A.      There is no Bivens remedy.

          In Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

  (1971), the Supreme Court recognized a limited “implied private action for damages against

  federal officers alleged to have violated a citizen’s constitutional rights” in a case involving a

  Fourth Amendment claim for an unreasonable search and seizure. Corr. Servs. Corp. v.


  4
   Defendants Brush, Miller, Espinoza, Armijo, and Murton do not waive their right to assert
  qualified immunity on a full record, but do not raise that defense on a motion to dismiss where
  Plaintiff’s allegations—even if false—are presumed true.
                                                      6
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 7 of 30




  Malesko, 534 U.S. 61, 66 (2001). The Supreme Court subsequently recognized a Bivens remedy

  in two additional contexts: a Fifth Amendment equal-protection violation in connection with

  gender discrimination, Davis v. Passman, 442 U.S. 228 (1979), and an Eighth Amendment

  failure to provide adequate medical treatment, Carlson v. Green, 446 U.S. 14 (1980). Since

  recognizing a Bivens remedy in these three limited contexts, the Supreme Court “has consistently

  refused to extend Bivens to any new context.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017).

  Indeed, the Supreme Court has recognized that “expanding the Bivens remedy is now a

  disfavored judicial activity,” and that “Bivens, Davis, and Carlson—represent the only instances

  in which the Court has approved of an implied damages remedy.” Id. at 1855, 1857.

         Accordingly, when a plaintiff asserts a Bivens claim, a court must first determine whether

  it arises in a context that is different from Bivens, Davis, and Carlson. See Hernandez v. Mesa,

  140 S. Ct. 735, 743 (2020) (citing Malesko, 534 U.S. at 68). If the context is new, then the court

  must assess: (1) whether there is any alternative remedial process; and (2) whether any special

  factors counsel hesitation in implying a damages remedy. See Abbasi, 137 S. Ct. at 1858. Either

  consideration alone is sufficient to prevent devising a new remedy. See id.

                     1. The claims present a new context.

         Whenever a “case is different in a meaningful way from previous Bivens cases decided

  by th[e Supreme] Court, then the context is new.” Id. at 1859. A case presents a new Bivens

  context if it differs from previous cases because of:

         [T]he constitutional right at issue; the generality or specificity of the official
         action; the extent of judicial guidance as to how an officer should respond to the
         problem or emergency to be confronted; the statutory or other legal mandate
         under which the officer was operating; the risk of disruptive intrusion by the
         Judiciary into the functioning of other branches; or the presence of potential
         special factors that previous Bivens cases did not consider.

                                                   7
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 8 of 30




  Id. at 1860.

         Here, allegations that an ADX inmate decided to stop midstream during an escort and

  was then allegedly assaulted bears “little resemblance to the three Bivens claims the Court has

  approved in the past.” Id. (new context in conditions-of-confinement claims). Consistent with

  this principle, Courts within this district have held that excessive force claims brought by

  prisoners against correctional officers, and failure-to-intervene claims arising out of such claims,

  differ in meaningful ways from previous Bivens contexts. See, e.g., Abdo v. Balsick, No. 18-cv-

  01622-KMT, 2019 WL 6726230, at *6 (D. Colo. Dec. 11, 2019) (holding that “there is no

  question” that excessive force and failure-to-intervene claims brought by prisoner constituted

  new Bivens contexts)5; but see McCullon v. Parry, No. 18-cv-00469-NYW, 2021 WL 877718, at

  *4-7 (D. Colo. March 9, 2021) (extending Bivens to excessive force claim brought by prisoner

  and finding that the claim was not a new context despite recognizing that it was not identical to

  the Eighth Amendment claim in Carlson). The claims thus present new Bivens contexts.

                     2. Special factors counsel against extending Bivens to these claims.

         There are alternative remedies. In determining whether to allow an unprecedented

  extension of Bivens to Plaintiff’s excessive force and failure-to-intervene claims, the Court



  5
    See also, e.g., Silva v. U.S., No. 19-cv-02563-CMA-MEH, 2020 WL 7706785, at *5 (D. Colo.
  Dec. 29, 2020) (holding that excessive force claim alleging that correctional officer assaulted
  prisoner while prisoner was in restraints constituted a new Bivens context); Millbrook v. Spitz,
  No. 18-cv-01962-RM-KMT, 2019 WL 4594275, at *3-4 (D. Colo. Sept. 23, 2019) (excessive
  force claims alleging correctional officers slammed prisoner’s head and shoulders against bars
  while he was handcuffed and stuck finger in prisoner’s anus were new context); Huerta v.
  Oliver, No. 17-cv-00988-RBJ-KLM, 2019 WL 399229, at *15 (D. Colo. Jan. 31, 2019)
  (excessive force claim alleging injuries from use of handcuffs with blackbox restraints was new
  context), report and recommendation adopted, 2019 WL 954771 (D. Colo. Feb. 27, 2019).
                                                   8
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 9 of 30




  should first consider the availability of alternative remedial processes. Abbasi, 137 S. Ct. at

  1858. In considering whether alternative remedies are available, it is irrelevant whether such

  remedies ultimately prove successful. See Bowman v. Sawyer, No. 19-cv-1411-WJM-KMT,

  2020 WL 6390992, at *5 (D. Colo. Nov. 2, 2020) (“[S]imply because the alternative remedies

  may not be successful is irrelevant to the issue of whether Bivens should be extended[.]”). It is

  also irrelevant whether such remedies award monetary damages. Huerta, 2019 WL 399229, at

  *15 (citations omitted) (“the existence of a monetary remedy is simply not required by applicable

  precedent or American jurisprudential principles to foreclose Bivens relief.”); Ajaj v. Fed.

  Bureau of Prisons, No. 15-cv-00992-RBJ-KLM, 2017 WL 219343, at *4 n.10 (D. Colo. Jan. 17,

  2017), appeal docketed, No. 19-2150 (July 16, 2019) (citations omitted) (rejecting argument that

  alternative remedy is only adequate if it affords monetary relief).

         Here, Plaintiff can bring an action under the Federal Tort Claims Act. See 28 U.S.C.

  § 2680(h) (recognizing remedy for assault or battery by federal law enforcement officers). Since

  Abbasi, courts have routinely acknowledged that the FTCA is an alternative remedy to a Bivens

  claim. See, e.g., Turkmen v. Ashcroft, No. 02CV2307, 2018 WL 4026734, at *10 (E.D.N.Y.

  Aug. 13, 2018) (finding that the suggestion in Carlson that the FTCA “should not be considered

  an alternative remedy precluding a Bivens-type claim . . . cannot survive Ziglar . . . . Ziglar takes

  a far broader view of those alternative remedies that foreclose assertion of a claim under

  Bivens”) (collecting post-Abbasi cases holding that FTCA remedy supports not extending

  Bivens); see also Silva, 2020 WL 7706785, at *6 (finding that FTCA was alternative remedy for

  inmate’s excessive force claim); Abdo, 2019 WL 6726230, at *7 (same). Indeed, Plaintiff states

  that he will file an FTCA claim based on the August 23, 2018 incident once he has fulfilled the


                                                   9
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 10 of 30




   exhaustion requirements. See ECF No. 9 at 2 fn. 1.

          Second, Plaintiff can seek a remedy under the mandamus statute. See 28 U.S.C. § 1361;

   see also Millbrook, 2019 WL 4594275, at *4 (finding that mandamus was available alternative

   remedy); Huerta, 2019 WL 399229, at *15 (same). Third, Plaintiff can seek injunctive relief,

   which the Tenth Circuit has recognized is “the proper means for preventing entities from acting

   unconstitutionally.” Malesko, 534 U.S. at 74 (recognizing availability of injunctive relief as an

   alternative remedy available to federal prisoners that counsels against extension of Bivens); see

   also K.B. v. Perez, 664 F. App’x 756, 759 (10th Cir. 2016) (same); Ajaj, 2017 WL 219343, at *2

   (same). Fourth, Plaintiff can seek a remedy under the prison grievance system. See 28 C.F.R.

   § 542.10; see also Malesko, 534 U.S. at 74 (recognizing the prison grievance system pursuant to

   28 C.F.R. § 542.10 as an available alternative remedy counseling against extension of Bivens);

   K.B., 664 F. App’x. at 759 (same); Ajaj, 2017 WL 219343, at *2 (same).

          There are additional special factors. “[T]he Supreme Court has acknowledged that fears

   concerning an ‘onslaught of litigation’ counsel against expanding Bivens.” Ajaj, 2017 WL

   219343, at *5 (quoting Wilkie v. Robbins, 551 U.S. 537, 562 (2007)); cf. K.B., 664 F. App’x at

   759 (declining to extend Bivens in part because doing so “could lead to unintended,

   unpredictable, and far-reaching consequences, including inviting a wide range of actions by

   family members of prisoners.”). These concerns are on full display here. If Bivens were

   extended to such claims, there is nothing to stop Plaintiff from making wholly fabricated

   allegations that preclude the assertion of qualified immunity on a motion to dismiss. Subjecting

   the officers who must physically interact with this dangerous inmate, who previously

   participated in assaulting a correctional officer, to individual liability will likely cause them to


                                                     10
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 11 of 30




   hesitate to respond to his threatening behavior—indeed, Plaintiff admits that he took an

   unannounced detour by “stopping” at his cell during an escort, see ECF No. 9 at ¶ 25—for fear

   of damages lawsuits. This is precisely the compromise to institutional security and other critical

   management decisions that the Supreme Court envisaged in limiting Bivens. See Abbasi, 137 S.

   Ct. at 1863 (costs and difficulties of damages litigation “might . . . interfere with the proper

   exercise of their office”).

           An additional factor counseling against expanding Bivens is congressional silence,

   including in “the enactment of the [Prison Litigation Reform Act],” which “made comprehensive

   changes to the way prisoner abuse cases may be brought in federal court” but did not provide for

   a damages remedy, suggesting “that Congress does not want to provide federal inmates with a

   damages remedy.” Abdo, 2019 WL 6726230, at *7; see also Bowman, 2020 WL 6390992, at *4

   (enactment of PLRA counseled against expansion of Bivens to conditions-of-confinement

   claims). Finally, this Court has recognized that a “special factor counseling hesitation is that

   extending Bivens would be contrary to the strong trend of limiting its reach.” Ajaj, 2017 WL

   219343, at *5 (internal quotations omitted) (citing K.B., 664 F. App’x at 758).

           Plaintiff’s excessive force and failure-to-intervene claims should therefore be dismissed

   under Rule 12(b)(6) because both alternative remedies and special factors counsel against

   creating a Bivens remedy for such claims.

                   B.      Defendant Osagie is entitled to qualified immunity (Claim 6).

           Plaintiff’s sixth claim (failure-to-intervene) warrants dismissal for the additional reason

   that Osagie is entitled to qualified immunity. Government officials are generally shielded from

   liability for damages when their conduct does not violate “clearly established” constitutional


                                                    11
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 12 of 30




   rights of which every reasonable officer would have known. Harlow v. Fitzgerald, 457 U.S.

   800, 818 (1982). Qualified immunity represents “an immunity from suit rather than a mere

   defense to liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1986). To overcome qualified

   immunity, Plaintiff must satisfy a heavy, two-part burden. He must show: (1) that each

   defendant’s own conduct violated a constitutional right; and (2) the right allegedly violated was

   clearly established at the time of the conduct. Patel v. Hall, 849 F.3d 970, 980 (10th Cir. 2017).

   Unless the record “clearly demonstrate[s]” that the plaintiff has satisfied this burden, a defendant

   is entitled to qualified immunity. Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir. 2001).

                      1. Plaintiff has failed to allege that Osagie violated his Eighth Amendment
                         rights.

          In order to establish liability on a failure-to-intervene claim, a plaintiff must plausibly

   allege that the officer observed or had reason to know of a constitutional violation, and had a

   realistic opportunity to intervene to stop the violation. See Jones v. Norton, 809 F.3d 564, 576

   (10th Cir. 2015) (citing Vondrak v. City of Las Cruces, 535 F.3d 1198, 1210 (10th Cir. 2008)).

          With respect to the first prong, the only non-conclusory facts alleged by Plaintiff

   regarding Osagie’s involvement in the August 23, 2018, incident are: (1) while Plaintiff was

   allegedly being beaten in the observation cell, Plaintiff “heard Osagie saying approvingly ‘is he

   still resisting?’” and (2) that Plaintiff called out to Osagie to ask whether he was witnessing the

   beating, but Osagie never responded. Id. at ¶¶ 102-103. There are no allegations that Osagie

   actually observed any constitutional violations, and all that can be inferred from Plaintiff’s

   allegations is that Osagie was told that he had been resisting. Plaintiff simply has not established

   that Osagie personally observed, or had reason to know of, a constitutional violation. See, e.g.,

   Pahls v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013) (emphasizing the importance of

                                                    12
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 13 of 30




   identifying specific actions taken by particular defendants in order to overcome qualified

   immunity); Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (in a Bivens claim, “it is

   particularly important … that the complaint make clear exactly who is alleged to have done what to

   whom”).

          With respect to the second prong, Plaintiff has not plausibly alleged that Osagie had a

   realistic opportunity to intervene because Plaintiff identifies Osagie as a physician’s assistant.

   Id. at 1; see also id. at ¶ 112 (identifying Osagie as a “medical professional”). Plaintiff has not

   alleged that a member of the medical staff had the authority or ability to order correctional

   officers to stop a constitutional violation that occurred while the officers were escorting Plaintiff

   within ADX.

                      2. There is no clearly established law.

          In addition, Plaintiff has not alleged a violation of clearly established law that is

   “particularized to the facts of the case.” See White v. Pauly, 137 S. Ct. 548, 552 (2017) (citing

   Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “The law is clearly established when a

   Supreme Court or Tenth Circuit decision is on point, or if the clearly established weight of

   authority from other courts shows that the right must be as plaintiff maintains.” Roska v.

   Peterson, 328 F.3d 1230, 1248 (10th Cir. 2013). The Supreme Court has “repeatedly told courts

   . . . not to define clearly established law at a high level of generality, since doing so avoids the

   crucial question whether the official acted reasonably in the particular circumstances that he or

   she faced.” Plumhoff v. Rickard, 572 U.S. 765, 779 (2014) (internal citation omitted).

          Here, Defendants are aware of no particularized law that would have made it clear to a

   physician’s assistant that he had a duty to intervene to prevent a constitutional violation that he


                                                     13
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 14 of 30




   did not personally observe. Therefore, Osagie did not have “fair and clear warning” that a failure

   to intervene would violate Plaintiff’s constitutional rights. See White, 137 S. Ct. at 552 (citations

   omitted) (requiring identification of a case where an officer acting under similar circumstances

   committed a constitutional violation).

           Osagie is thus entitled to qualified immunity for Plaintiff’s failure-to-intervene claim.

           II.     First Amendment Claim (Claim 7)

           Plaintiff claims that Officer Brush violated his First Amendment rights by confiscating

   certain materials from Plaintiff’s cell. ECF No. 9 at ¶¶ 115-137. Plaintiff seeks both damages

   and the return of the materials. Id. at 30. As will be explained further below, Plaintiff’s claim

   appears to arise under the Due Process Clause rather than the First Amendment. Nevertheless,

   there is no Bivens remedy, Officer Brush is entitled to qualified immunity, and Plaintiff has

   failed to state a claim for injunctive relief.

                   A.      There is no Bivens remedy.

                        1. The First Amendment claim presents a new context.

           Regardless of whether Plaintiff’s claim is construed under the First Amendment or the

   Due Process Clause, the claim presents a new context because it involves an entirely different

   constitutional right and factual context than the claims at issue in Bivens, Carlson, and Green.

   The Supreme Court has repeatedly emphasized that it has never found that Bivens extends to

   First Amendment claims. See, e.g., Minneci v. Pollard, 565 U.S. 118, 124 (2012) (recognizing

   that the Court has not found that a Bivens action existed for violations of First Amendment);

   Iqbal, 556 U.S. at 675 (citing Bush v. Lucas, 462 U.S. 367 (1983)) (same). Plaintiff’s claim for

   allegedly improper removal of manuscripts and books from his cell bears “little resemblance to


                                                    14
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 15 of 30




   the three Bivens claims the [Supreme] Court has approved in the past [.]” Abbasi, 137 S. Ct. at

   1860 (citations omitted).

                      2. Special factors counsel against extending Bivens.

          Plaintiff has alternative remedies for the alleged violation, most notably the Small Claims

   Act, which allows “[t]he head of an agency” to “settle a claim for not more than $1,000 for

   damage to, or loss of, privately owned property that is caused by the negligence of an officer or

   employee of the United States Government acting within the scope of employment . . .” 31

   U.S.C. § 3723(a). Congress did not choose to impose individual liability on government

   employees through the Small Claims Act.

          In addition, the BOP’s administrative-remedy program is an alternative remedy. See,

   e.g., K.B., 664 F. App’x at 759; see also ECF No. 9 at 35-36 (administrative remedy documents

   related to this claim). And Plaintiff can seek either injunctive relief, which he attempts to do in

   this litigation, or a remedy under the mandamus statute. See, e.g., Shepard, 2014 WL 7366662,

   at *17 (declining to extend Bivens to inmate’s First Amendment claim because alternative

   remedies were available, including injunctive relief, mandamus, and prisoner grievance system).

   Accordingly, courts within this district have declined to extend Bivens to First Amendment

   claims brought by prisoners. See, e.g., Millbrook, 2019 WL 4594275, at *4; Hale v. Fed. Bureau

   of Prisons, No. 14-cv-00245-MSK-MJW, 2015 WL 13730087, at *5 (D. Colo. April 16, 2015).

          Moreover, the special factors set forth in Section I.A.2, supra, also counsel against

   extending Bivens to Plaintiff’s First Amendment claim. Therefore, Plaintiff’s First Amendment

   Bivens claim should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).




                                                    15
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 16 of 30




                  B.      Brush is entitled to qualified immunity.

                       1. Plaintiff has not established a violation of his rights.

          As a threshold matter, Plaintiff has not adequately pleaded that he has a First Amendment

   right to keep the allegedly confiscated materials in his cell. To the contrary, the Tenth Circuit

   has upheld limitations on the number of books an inmate may keep in his cell. See Neal v.

   Lewis, 414 F.3d 1244, 1249 (10th Cir. 2005). If anything, Plaintiff’s right to maintain the

   allegedly confiscated materials in his cell would appear to arise under the Due Process Clause.

   However, the Tenth Circuit has recognized that “[w]hile an inmate’s ownership of property is a

   protected property interest that may not be infringed . . . there is a difference between the right to

   own property and the right to possess property while in prison.” Hatten v. White, 275 F.3d 1208,

   1210 (10th Cir. 2002) (citations omitted). So long as an inmate is “allowed to send the property

   he could not possess in prison to a place of his choosing,” he is not unconstitutionally deprived

   of the property. See id. (citations omitted).

          Moreover, documents attached to the Amended Complaint undermine Plaintiff’s claim

   that there was any violation of due process. See ECF No. 9 at 35-36; see also Oxendine v.

   Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001) (on a motion to dismiss, court may consider

   documents attached to the complaint). A response from the National Inmate Appeals

   Administrator concerning the allegedly confiscated materials states:

          Your property was taken while you were on a hunger strike. Once you declared
          your hunger strike was over, authorized property was returned. Staff members
          have made attempts for you to show proof of ownership for some items and have
          provided you with a confiscation form.

   Id. at 36. This is consistent with BOP policy, which provides that following confiscation of

   items of personal property, staff are to provide the inmate with a copy of the inventory. See BOP

                                                     16
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 17 of 30




   Program Statement 5580.08 (Aug. 22, 2011), at § 553.13(b)(2)(i), available at

   www.bop.gov/policy/progstat/5580_008.pdf (last visited April 12, 2021).6 An inmate then has

   seven days to provide staff with evidence of ownership of the listed items. Id. at

   §553.13(b)(2)(ii). If ownership is established, staff shall mail such items to a destination of the

   inmate’s choice. Id. at §553.13(b)(2)(iii).

           Here, Plaintiff does not allege that he showed proof of ownership as requested by staff.

   Nor does he allege that, having complied with the proof-of-ownership requirement, his items

   continued to be improperly withheld (or that Brush personally made a decision to continue to

   withhold the items). Accordingly, Plaintiff has not adequately alleged that Brush violated his

   First Amendment rights.

         Finally, even if the claim were properly construed as a First Amendment claim, Plaintiff

   has not adequately alleged a First Amendment violation. Plaintiff claims that Brush removed

   from Plaintiff’s cell a large number of books and manuscripts. ECF No. 9 at ¶¶ 122, 125-127,

   131-133 (describing confiscated items as “12 notebooks,” hundreds of pages of manuscripts in

   multiple volumes, and numerous books). But ADX policy limits inmates to a maximum of eight

   books in their cells at a particular time. See Ex. 1, FLM 5580.08B, Inmate Personal Property

   (Nov. 28, 2019), at 10. Plaintiff has not alleged the absence of a rational connection between

   that policy and the BOP’s legitimate penological interests. Turner v. Safley, 482 U.S. 78, 89

   (1986) (holding that “when a prison regulation impinges on inmates’ constitutional rights, the

   regulation is valid if it is reasonably related to legitimate penological interests”); see also Al-



   6
    The Court may take judicial notice of BOP policies. Matthews v. Wiley, 744 F. Supp. 2d 1159,
   1172 (D. Colo. 2010).
                                                     17
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 18 of 30




   Owhali v. Holder, 687 F.3d 1236, 1242 (10th Cir. 2012) (upholding dismissal of inmate’s First

   Amendment claim where restrictions at issue were common in the prison setting and there were

   no plausible allegations that the restrictions were unconstitutional in the circumstances). Indeed,

   the Tenth Circuit has recognized the “legitimate administrative and penological objectives” in

   limitations on the number of books that inmates may have in their cells, including “fire safety,

   institutional security, control of the source and flow of property within the prison . . . .” Neal,

   414 F.3d at 1248. Plaintiff includes no allegations that would attempt to refute the government’s

   anticipated “usual justifications” for applying this policy to him. See Gee, 627 F.3d at 1186

   (because “Government conduct that would be unacceptable, even outrageous, in another setting

   may be acceptable, even necessary, in a prison,” a complaint must show why the government’s

   anticipated “usual justifications” lack a rational connection to the challenged action).

          In sum, Plaintiff alleges nothing more than that he wanted to keep the books that were

   taken from him, then proclaims a First Amendment violation. That falls far short of pleading a

   violation of the First Amendment under Turner and Al-Owhali.

                      2. There is no clearly established law.

          There is no particularized law that would have made it clear to Brush that he was

   committing a constitutional violation by removing materials from Plaintiff’s cell. To the

   contrary, the Tenth Circuit has held that an inmate does not have a right to possess property

   while in prison, and that so long as an inmate is “allowed to send the property he could not

   possess in prison to a place of his choosing,” there is no constitutional violation. See Hatten, 275

   F.3d at 1210 (citations omitted). Moreover, Plaintiff has not alleged that Brush’s actions in

   adhering to the ADX book-limitation policy amounted to a violation of clearly established law.

   There is no particularized law that would have made it clear, “beyond debate,” to “every
                                                     18
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 19 of 30




   reasonable official” in Brush’s position that removing materials in excess of those allowed by

   policy violated an inmate’s constitutional rights. Ashcroft v. Al-Kidd, 563 U.S. 731, 741 (2011).

          Brush is thus entitled to qualified immunity.

                  C.      Plaintiff’s official capacity claim should be dismissed.

          As explained above in Section II.B.1, supra, Plaintiff has failed to plausibly plead a

   constitutional violation with respect to the allegedly confiscated materials, and the official-

   capacity claim should be dismissed for that reason. Moreover, to the extent Plaintiff seeks

   monetary damages in his official-capacity claim, he may not pursue monetary damages against

   Defendant Brush in his official capacity. See Matthews, 744 F.Supp.2d at 1167 (holding that

   “claims for money damages against [d]efendants in their official capacities are barred by

   sovereign immunity and thus properly dismissed with prejudice[.]”).

          III.    Deliberate Indifference Claims (Claims 8-10)

          Plaintiff asserts that Jones, Huddleston, and Osagie were deliberately indifferent to his

   medical needs, and seeks monetary damages and injunctive relief. Each Defendant is entitled to

   qualified immunity on the individual capacity claims, and the official capacity claims fail

   because Plaintiff has not adequately pled a violation of the Eighth Amendment.

                  A.      Jones, Huddleston, and Osagie are entitled to qualified immunity.

                       1. Plaintiff has not alleged an Eighth Amendment violation.

          In order to plead a deliberate indifference claim under the Eighth Amendment, Plaintiff

   must allege: (1) an objectively serious deprivation of care for a serious medical need (the

   objective component); and (2) that Defendants knew of and disregard an excessive risk of serious

   harm to Plaintiff (the subjective component). See Farmer v. Brennan, 511 U.S. 825, 834, 837


                                                    19
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 20 of 30




   (1994). An assertion that medical treatment did not meet the standard of care is insufficient.

   Estelle v. Gamble, 429 U.S. 97, 106 (1976). Instead, each defendant must have acted with a

   criminally reckless state of mind. Farmer, 511 U.S. at 839; see also Hudson v. McMillian, 503

   U.S. 1, 8-9 (1992) (only “extreme deprivations” taken with a sufficiently culpable mental state

   violate the Eighth Amendment).

                          a.      No allegations of an objectively serious deprivation

          The objective prong of the Eighth Amendment requires that the alleged deprivation have

   resulted “in the denial of the ‘minimal civilized measure of life’s necessities.’” Farmer, 511

   U.S. at 834. First, the medical need must be sufficiently serious, which is met if a “‘condition

   has been diagnosed by a physician as mandating treatment[.].’” Oxendine v. Kaplan, 241 F.3d

   1272, 1276 (10th Cir. 2001) (quoting Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1991)).

   Second, the allegedly deficient care must be below minimal standards of decency, not merely a

   matter of medical judgment. See Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). Third, the

   court must analyze causation to determine if the facts plausibly show that harm “was caused by

   any government actor.” Id. at 753; see also Oxendine, 241 F.3d at 1276-77. And, finally, a

   plaintiff must allege that he suffered a serious harm as a result of any allegedly deficient

   treatment. See Stafford v. Stewart, 461 F. App’x 767, 769 (10th Cir. 2012) (“[I]t is the harm

   claimed by the prisoner that must be sufficiently serious to satisfy the objective component, and

   not solely the symptoms presented at the time the prison employee has contact with the

   prisoner.” (internal citation and quotation marks omitted)).

          Following the August 23, 2018 incident, Plaintiff claims: (1) the medical staff ignored his

   complaints about his ankle and refused to examine or treat it; (2) the medical staff denied him


                                                    20
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 21 of 30




   pain medication; and (3) he was denied an x-ray of his jaw and wrists until October 18, 2018,

          Broken ankle. The allegations in the Amended Complaint demonstrate that Plaintiff

   received medical care to treat his broken ankle. Although Plaintiff conclusorily alleges that

   Defendants Jones, Huddleston, and Osagie each refused to examine or treat his ankle, the well-

   pleaded facts belie these conclusory allegations.

          Plaintiff alleges that Jones saw him twice on August 23, 2018, following the alleged

   excessive force incident, and that Jones opined that the swelling on his ankle would resolve on

   its own. ECF No. 9 at ¶¶ 166, 168-71. Although Plaintiff alleges that Jones refused to allow him

   to see a physician’s assistant or doctor, Plaintiff also alleges that Osagie, a physician’s assistant,

   saw him on August 29, 2018, August 31, 2018, and September 3, 2018. See id. at ¶¶ 176-77,

   194, 201, 206. An x-ray of Plaintiff’s ankle was performed on August 31, 2018. Id. at ¶ 176.

   Plaintiff alleges that Jones, Huddleston, and Osagie all examined him on September 3, 2018. Id.

   at ¶¶ 177, 194. On that day, he alleges that he was informed that the x-ray showed “‘twisted

   muscles,’” which was allegedly causing the swelling and pain in his ankle. Id. at ¶ 178. On

   September 5, 2018, Jones allegedly informed Plaintiff that the x-ray showed a fracture. Id. at

   ¶ 179. As a result, Plaintiff alleges that a splint was applied to his ankle and he was provided

   with the use of a wheelchair. Id. The splint was later replaced with a hard cast. Id. at ¶ 180.

   Plaintiff remained in the cast and continued to use the wheelchair until November 16, 2018. Id.

          Plaintiff also generally alleges that he was denied ice, but he also contradictorily

   acknowledges that he was provided ice on at least one occasion. See, e.g., id. at ¶ 212. Finally,

   Plaintiff alleges that he was denied physical therapy for the first two months after his injury. Id.

   at ¶ 151. However, that is the time period that he was in a hard cast. See id. at ¶ 180 (alleging


                                                     21
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 22 of 30




   that splint was replaced by cast sometime around September 5, 2018, which was removed on

   November 16, 2018).

          Thus, the well-pleaded facts demonstrate that this is not a case in which medical staff

   entirely ignored or refused to treat a serious medical need. See Coppinger v. Townsend, 398 F.2d

   392, 394 (10th Cir. 1968) (recognizing that “[a] claim of total denial of medical care differs from

   a claim of inadequacy of medical care.”). At most, Plaintiff demonstrates a difference of opinion

   as to whether he should have received an x-ray earlier than August 31, 2018, and whether he

   should have received ice and/or physical therapy. Such a difference of opinion regarding

   diagnosis or treatment does not state a constitutional violation. See, e.g., Benning v. Webster,

   No. 08-cv-00399-PAB-CAS, 2009 WL 798861, at *6 (D. Colo. March 24, 2009) (holding that

   inmate’s claim that he should have received surgery for his hernia raised “only a question of

   medical judgment and not deliberate indifference.”). Indeed, even allegations of medical

   malpractice do not give rise to a constitutional violation. See Callahan v. Poppell, 471 F.3d

   1155 (10th Cir. 2006) (citing Estelle, 420 U.S. at 107) (holding that “[a]t worst, the defendants

   may have committed malpractice, but the Eighth Amendment does not redress such a claim.”).

          In Estelle v. Gamble, the Supreme Court held that the plaintiff had not established a

   cognizable Eighth Amendment claim where the plaintiff alleged that prison medical staff failed

   to appropriately treat a lower back injury. Estelle, 429 U.S. at 99. The Court noted that the

   plaintiff was seen by medical personnel on 17 occasions spanning a 3-month period, and that the

   medical staff had treated his back injury, high blood pressure, and heart problems. Id. at 107.

   Although the plaintiff asserted that more should have been done in terms of diagnosis and

   treatment, and the Court of Appeals found that an x-ray of the plaintiff’s back and/or other


                                                   22
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 23 of 30




   diagnostic techniques might have led to an appropriate diagnosis, the Court held that “the

   question whether an X-ray or additional diagnostic techniques or forms of treatment is indicated

   is a classic example of a matter for medical judgment.” Id. at 107; see also Self v. Crum, 439

   F.3d 1227, 1232 (10th Cir. 2006) (citing Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir.

   1992)) (“[m]atters that traditionally fall within the scope of medical judgment are such decisions

   as whether to consult a specialist or undertake additional medical testing”). The Court further

   held that “[a] medical decision not to order an X-ray, or like measures, does not represent cruel

   and unusual punishment. At most it is medical malpractice . . . .” Estelle, 429 U.S. at 107.

          Here, Plaintiff alleges even more frequent medical attention than the plaintiff in Estelle,

   and similarly alleges that the medical staff did in fact treat the fracture in his ankle. Thus,

   Plaintiff’s complaints regarding the treatment of his fractured ankle amount at most to “a

   complaint that a physician has been negligent in diagnosing or treating a medical condition,” and

   therefore are insufficient to establish the objective component of an Eighth Amendment claim.

   See id. at 106. Whether an x-ray should have been ordered sooner, and whether ice and physical

   therapy were indicated are classic examples of medical judgments. Id. at 107; see also Irons v.

   Samu, No. 06-cv-02254-PAB-BNB, 2010 WL 749797, at *10 (D. Colo. March 2, 2010) (finding

   that “the application of ice is within the discretion of the health care provider.”).

          Moreover, the Tenth Circuit has held that “[d]elay in medical care only constitutes an

   Eighth Amendment violation where the plaintiff can show the delay resulted in substantial

   harm.’” Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000). “The substantial harm

   requirement ‘may be satisfied by lifelong handicap, permanent loss, or considerable pain.’”

   Mata, 427 F.3d at 751 (quoting Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001)). The


                                                     23
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 24 of 30




   only harm that Plaintiff specifically attributes to the alleged delay in care is that he was in pain

   during the delay. See AC at ¶¶ 185 (alleging that if he had an x-ray earlier, “then I would have

   received the diagnosis and therefore the wheel chair. . .and cast much earlier, avoiding thereby

   an extra excruciating pain”), 196 (same). Plaintiff’s allegations concerning Defendants’ failure

   to treat his pain will be addressed next.

          Failure to treat pain. Plaintiff generally alleges that Defendants refused to provide him

   with pain medication for eight months. See, e.g., id. at ¶ 152. However, Plaintiff only makes

   specific allegations concerning Defendants’ failure to treat his pain from August 23, 2018,

   through September 5, 2018. See, e.g., ECF No. 9 ¶¶ 166-179, 190-194, 197-212. This overlaps

   with Plaintiff’s hunger strike, as he also alleges being force fed during this time period. See, e.g.,

   id. at ¶¶ 201, 203-04 (identifying forced feedings on August 29, 2018, and August 31, 2018).

   Outside of this time period, Plaintiff does not make any specific allegations concerning an

   ongoing need for pain medication, does not specifically identify any requests that he made for

   pain medication after September 5, 2018, and does not identify which Defendants refused such

   requests.7 Accordingly, Plaintiff has not plausibly alleged a failure to treat his pain beyond

   September 5, 2018. See Iqbal, 556 U.S. at 678 (“[t]he plausibility standard . . . asks for more

   than a sheer possibility that a defendant has acted unlawfully.”).

          With respect to the alleged failure to treat his pain prior to September 5, 2018, Plaintiff

   alleges that the medical staff told him that he could not have pain medication due to the fact that


   7
     Pursuant to BOP policy, Plaintiff could have obtained over-the-counter medications from either
   the commissary or the pharmacy. See BOP Program Statement P6541.02 (Nov. 17, 2014)
   (providing procedures for purchasing OTC medications from the commissary, as well as
   procedures permitting indigent inmates to obtain OTC medications), available at
   https://www.bop.gov/policy/progstat/6541_002.pdf (last visited April 9, 2021).
                                                     24
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 25 of 30




   he was on a hunger strike. Id. at ¶ 212. He also alleges that he experienced pain during this time

   period because Osagie asked him to walk back and forth after force feedings in order to aid with

   digestion. See, e.g., ECF No. 9 at ¶ 201. However, Plaintiff cannot satisfy the causation

   requirement of the objective standard because the well-pleaded allegations show that any failure

   to treat his pain, or any exacerbation of his pain due to force feedings, was the result of

   Plaintiff’s own actions (refusing to eat). Indeed, courts have held that denial of pain medication

   due to a hunger strike does not give rise to an Eighth Amendment claim. See, e.g., Lucio v.

   Santos, 600 F. App’x 480, 481-82 (7th Cir. 2015) (upholding grant of summary judgment in

   favor of prison medical staff in part because evidence showed that doctor had refused to

   prescribe acetaminophen because inmate was on hunger strike, which was a legitimate medical

   reason); Lewis v. UTMB Medical Staff, No. 2:19-cv-223, 2019 WL 8012672, at *7 (S.D. Tex.

   Dec. 13, 2019) (recommending dismissal of deliberate indifference claims against medical staff

   for failure to treat pain because plaintiff alleged that the defendants denied him pain medication

   because he was on hunger strike), report and recommendation adopted, No. 2:19-CV-223, 2020

   WL 838537 (S.D. Tex. Feb. 20, 2020). And even if Plaintiff could establish the causation

   requirement, whether to prescribe pain medication to a prisoner on a hunger strike, similar to the

   decision of whether to order an x-ray, is properly a matter of medical judgment. See Self, 439

   F.3d at 1232.

          Wrists and jaw. Finally, Plaintiff alleges that he was denied x-rays of his wrists and jaw

   until October 18, 2018. ECF No. 9 at ¶ 155. However, Plaintiff does not make any allegations

   concerning the underlying need for the x-rays, what the x-rays showed with respect to his wrists

   and jaw, or whether he suffered any harm from the alleged delay. Therefore, he has failed to


                                                    25
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 26 of 30




   plausibly allege an Eighth Amendment violation as a result of the alleged delay.

                          b. No allegations giving rise to an inference of subjective culpable intent.

          Plaintiff has failed to show that any defendant acted with deliberate indifference. To

   satisfy the subjective prong, “the official must both be aware of facts from which the inference

   could be drawn that a substantial risk of serious harm exists, and he must also draw the

   inference.” Farmer, 511 U.S. at 828. The evidence must show the official’s mental state was

   criminally culpable, “akin to ‘recklessness in the criminal law.’” Self, 439 F.3d at 1231. To this

   end, “the subjective component is not satisfied, absent an extraordinary degree of neglect, where

   a doctor merely exercises his considered medical judgment.” Id. at 1232.

          Plaintiff makes conclusory and contradictory allegations that Defendants Jones,

   Huddleston, and Osagie “individually and sometimes collectively chose to treat me and my

   medical needs indifferently, recklessly and unreasonably.” See, e.g., ECF No. 9 at ¶ 183. He

   alleges at times that Defendant Jones refused to allow Plaintiff to see a physician’s assistant or

   doctor, but also acknowledges that he was examined by Osagie on several occasions following

   the alleged excessive use of force, including on August 29, 2018, August 31, 2018, and

   September 3, 2018. Id. at ¶¶ 176-77, 194, 198, 206. Despite his allegations that all three

   defendants refused to examine him or treat his injuries, he acknowledges that he received a

   variety of medical treatment and examinations. See Section III.A.1, supra.

          Setting aside Plaintiff’s conclusory allegations concerning Defendants Jones, Huddleston,

   and Osagie’s intent, the well-pleaded factual allegations do not give rise to an inference that any

   of the medical staff acted with a criminally culpable mental state. See Iqbal, 556 U.S. at 687

   (rejecting plaintiff’s argument that the Federal Rules allow him to allege defendants’


                                                    26
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 27 of 30




   discriminatory intent “generally”). Plaintiff’s allegations concerning the care provided by

   Defendants is strong evidence that they were not acting with deliberate indifference. See, e.g.,

   Self, 439 F.3d at 1232-33 (“[w]here a doctor orders treatment consistent with the symptoms

   presented and then continues to monitor the patient’s condition, an inference of deliberate

   indifference is unwarranted”); see also Farmer, 511 U.S. at 844 (“prison officials who actually

   knew of a substantial risk to inmate health or safety may be found free from liability if they

   responded reasonably to the risk, even if the harm ultimately was not averted.”); Bergerud v.

   Fortunato, No. 07-cv-02319, 2010 WL 3307612, at *5 (D. Colo. Aug. 18, 2010) (citation

   omitted) (“[T]he fact Defendants saw Plaintiff on numerous occasions demonstrates that they

   were not disregarding a risk to Plaintiff’s health.”).

          With respect to his allegations concerning Defendants’ failure to treat his pain, Plaintiff

   has failed to make allegations that support an inference that Jones, Huddleston, and Osagie acted

   deliberately to inflict pain on Plaintiff. To the contrary, Plaintiff acknowledges that Jones,

   Osagie, and Huddleston expressed a legitimate medical reason for denying Plaintiff pain

   medication (i.e. Plaintiff’s hunger strike), and thus the allegations do not demonstrate criminal

   recklessness. See Black v. Thalken, No. 11-cv-02457-PAB-KMT, 2013 WL 878713, at *5 (D.

   Colo. Feb. 8, 2013) (dismissing failure-to-treat-pain claim because the plaintiff failed to allege

   that defendant “acted deliberately to inflict pain on Plaintiff unnecessarily or wantonly”); cf.

   Henderson v. Fisher, 767 F. App’x 670, 674 (10th Cir. 2019) (noting that plaintiff had “a hard

   row to hoe to show deliberate indifference” where staff discontinued his access to narcotics

   because of plaintiff’s alleged abuse of the medication).

          Accordingly, the well-pleaded allegations do not demonstrate that Jones, Osagie, and


                                                     27
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 28 of 30




   Huddleston acted with culpable intent.

                      2. Plaintiff has not alleged a violation of a clearly established right.

          Plaintiff cannot establish that any rights that were allegedly violated were clearly

   established. As the Supreme Court has explained, for a right to be clearly established, it must be

   “sufficiently clear that every reasonable officer would have understood that what he is doing

   violates that right” and “existing precedent must have placed the statutory or constitutional

   question beyond debate.” Al-Kidd, 131 S. Ct. at 2083 (quotations omitted; emphasis added); see

   also Malley v. Briggs, 475 U.S. 335, 343 (1986) (qualified immunity allows “ample room for

   mistaken judgments.”).

          Here, the bases of Plaintiff’s deliberate indifference claims are that Defendants should

   have given him an x-ray earlier, should have treated his ankle with ice, should have provided for

   physical therapy while Plaintiff was still in a hard cast, and should have given him pain

   medication despite his ongoing hunger strike. However, “[a] medical decision not to order an X-

   ray, or like measures, does not represent cruel and unusual punishment.” Estelle, 429 U.S. at

   107. Similarly, there is no clearly established right to pain medication while an inmate is on

   hunger strike. See, e.g., Lucio, 600 F. App’x at 481-82. And, perhaps most importantly, Tenth

   Circuit case law establishes that the types of decisions of which Plaintiff complains are matters

   of medical judgment. See, e.g., Self, 439 F.3d at 1232 (citations omitted) (“Matters that

   traditionally fall within the scope of medical judgment are such decisions as whether to consult a

   specialist or undertake additional medical testing.”); cf. Irons, 2010 WL 749797, at *10 (“the

   application of ice is within the discretion of the health care provider.”).

              B. Plaintiff’s official capacity claims should be dismissed.

          Plaintiff states that his deliberate indifference claims against Defendants Jones,


                                                     28
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 29 of 30




   Huddleston, and Osagie are brought in both their individual and official capacities. ECF No. 9 at

   2 n.1. As explained above in Section III.A.1, supra, Plaintiff has failed to plausibly plead a

   deliberate indifference claim, and the official-capacity claims also should be dismissed for that

   reason. Moreover, to the extent Plaintiff seeks monetary damages in his official-capacity claims,

   monetary damages are not available for official capacity claims. See Matthews, 744 F.Supp.2d at

   1167.

                                            CONCLUSION

           For the reasons set forth herein, the Court should dismiss the Amended Complaint, ECF

   No. 9, in its entirety.

           Respectfully submitted on this 12th day of April, 2021.

                                                        MATTHEW T. KIRSCH
                                                        Acting United States Attorney

                                                        s/ Jennifer R. Lake
                                                        Jennifer R. Lake
                                                        Assistant United States Attorney
                                                        United States Attorney’s Office
                                                        1801 California Street, Suite1600
                                                        Denver, CO 80202
                                                        Telephone: 303-454-0100
                                                        E-mail: jennifer.lake@usdoj.gov
                                                        Counsel for Defendants




                                                   29
Case 1:20-cv-02516-RBJ-KMT Document 43 Filed 04/12/21 USDC Colorado Page 30 of 30




                             CERTIFICATE OF SERVICE (CM/ECF)

          I hereby certify that on April 12, 2021, I served the foregoing document, including copies
   of any unpublished decisions cited therein, on the following non-CM/ECF participant in the
   manner indicated:

   Khalfan Khamis Mohamed (U.S. mail)
   Reg. No. 44623-054
   ADX – Florence
   P.O. Box 8500
   Florence, CO 81226

                                               s/ Jennifer R. Lake
                                               Jennifer R. Lake
                                               United States Attorney’s Office




                                                  30
